Citation Nr: 1200416	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine.  

2. Entitlement to an initial rating higher than 10 percent for right shoulder strain with degenerative arthritis.  

3. Entitlement to an initial compensable rating for left wrist spur.  

3. Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The  issue of secondary service connection for erectile dysfunction was raised by the record in August 2007, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from November 1986 to November 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in January 2008, and a substantive appeal was timely received in March 2008.  

In September 2010, the Veteran withdrew his request for a Board hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Forward flexion of thoracolumbar spine is not 30 degrees or less, there is no favorable ankylosis of the entire thoracolumbar spine; there are no objective neurological abnormalities; and incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months have not been shown.  

2. The right shoulder strain with degenerative arthritis is not manifested by flexion and abduction limited to the shoulder level or midway between the side and the shoulder level; impairment of the clavicle or scapula is not shown.  

3. The left wrist spur is at minimum manifested by dorsiflexion to 30 degrees and palmar flexion to 30 degrees with pain, without additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, lack of endurance, to include during flare-ups and with repeated use; there is no evidence of favorable or unfavorable ankylosis.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent for the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).  

2. The criteria for an initial rating higher than 10 percent for the service-connected right shoulder strain with degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2011).

3. The criteria for an initial compensable rating for the service-connected left wrist spur have not been met.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in August 2006.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has afforded the Veteran VA examinations in September 2006 and in December 2009.  While the claims folder was not available to the examiner during the September 2006 VA examination, the Veteran is not prejudiced by this omission as the examination is adequate for rating purposes.  The Board notes that the VA examiner in December 2009 recommended x-ray evaluations of the right shoulder and left wrist, which were not subsequently done.  However as such findings would not change the outcome based on the applicable rating criteria, failure to obtain more recent x-rays is harmless.  

While the Veteran's representative in a brief dated in December 2011 requested a new VA examination as the Veteran's last VA examination regarding the disabilities on appeal was in December 2009, the evidence does now show a material change in the service-connected low back, right shoulder and left wrist disabilities since the last examination and a reexamination is not warranted. 38 C.F.R. § 3.327(a) . 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his low back, right shoulder and left wrist.  The Board notes that VA examinations show the Veteran is left handed.

Low Back

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  a 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

On VA examination in September 2006, the Veteran complained of constant low back pain, which occasionally radiated to the popliteal space at both sides.  He denied having flare-ups.  Forward flexion was 40 degrees, extension was 20 degrees, lateral flexion was to 40 degrees on both sides and lateral rotation was to 35 degrees on both sides.  The Veteran was capable of one or two repetitive motions of the low back.  On such repetitive motion range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  

On VA examination in December 2009, the Veteran complained of constant low back pain.  He also had subjective complaints of moderate burning pain with numbness, tingling, weakness and fatigue radiating to his left leg a few times per month.  The examiner noted the Veteran had a normal gait.  Flexion was 0 to 50 degrees, lateral flexion to both sides was 0 to 30 degrees, left and right rotation was 0 to 30 degrees and lumbar extension was 0 to 10 degrees.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no additional loss of function.  The Veteran denied flare-ups and there was moderate pain of the lumbar spine with moderate spasm and tenderness but not weakness.  The examiner appeared to indicate that there was pain with flexion from 40 to 50 degrees, pain with lateral flexion to both sides from 20 to 30 degrees, pain with left and right rotation from 20 to 30 degrees, and pain with lumbar extension from 0 to 10 degrees.  Both sensory and motor function of the lumbar spine were normal and the Veteran denied any incapacitating episodes over a twelve month period.  The examiner noted that there is x-ray evidence of arthritis.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 40 degrees.  These findings do not more nearly approximate or equate to limitation of flexion of the lumbar spine to 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

As there is no evidence, neither lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  While the Veteran complained of radiating pain, numbness and tingling there is no objective evidence of a neurological abnormality and on the most recent VA examination in December 2009, both sensory and motor functions of the lumbar spine were normal.  Thus a separate rating for a neurological abnormality is not warranted.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Right Shoulder

The Veteran's right shoulder strain is rated under Diagnostic Codes 5003 and 5203.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a , Diagnostic Code 5003.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula, the highest rating available is 20 percent for dislocation of the major or minor extremity, or for nonunion with loose movement of the major or minor extremity.  Nonunion without loose movement or malunion of the major or minor extremity is rated 10 percent disabling.  Otherwise the Code instructs to rate on impairment of function of a contiguous joint.  Limitation of motion of the arm is rated under Diagnostic Code 5201.  Other applicable criteria include Diagnostic Code 5201.  Under Diagnostic Code 5201, the criterion for a 20 percent rating is limitation of the minor arm either at shoulder level or midway between side and shoulder level.  The criterion for a 30 percent rating is limitation of motion of the minor arm to 25 degrees from the side.  The Veteran is left handed and his right arm is his minor extremity.  Normal range of motion of the shoulder is zero degrees to 180 degrees of flexion and abduction.  Plate I.  

Service treatment records include a x-ray report in February 1997 which shows minimal arthritic change of the right wrist.  On VA examination in September 2006, the Veteran reported no flare-ups of the right shoulder.  Range of motion of the right shoulder was forward elevation to 100 degrees, abduction to 100 degrees, internal rotation to 70 degrees and external rotation to 80 degrees.  The Veteran was capable of one or two repetitive motions of the right shoulder.  On such repetitive motion range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  

On VA examination in December 2009, the Veteran complained of constant pain.  Forward flexion was 0 to 140 degrees, abduction was 0 to 110 degrees, adduction was 0 to 30 degrees, internal rotation was 0 to 90 degrees and external rotation was 0 to 90 degrees.  There was pain in the right shoulder with forward elevation of 130 to 140 degrees, abduction of 100 to 110 degrees, and with adduction from 20 to 30 degrees.  With repetitive use times three, range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no additional loss of function of the right shoulder on physical examination.  The Veteran denied any flare-ups.  

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable.  

While on VA examination in September 2006 forward elevation and abduction was to 100 degrees, this is not indicative of limitation of flexion or abduction to shoulder level or midway between the side and shoulder.  Subsequently on VA examination in December 2009 there was pain in the right shoulder with forward elevation of 130 to 140 degrees and with abduction of 100 to 110 degrees.  Therefore considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, lack of endurance, weakness, incoordination, to include during flare-ups and with repeated use, the findings overall during the appeal period do not more nearly approximate or equate to limitation of either flexion or abduction to either shoulder level or midway between the side and shoulder.  As the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for right shoulder strain with degenerative arthritis, the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Left Wrist

The Veteran's left wrist spur is rated by analogy under Diagnostic Code 5015 for benign bones and new growths.  Diagnostic Code 5015 instructs the rater to evaluate the disability based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  Under Diagnostic Code 5215 for limitation of motion of the wrist, a 10 percent rating is warranted for palmar flexion limited in line with the forearm and dorsiflexion less than 15 degrees.  The next higher rating for a major extremity is 30 percent under Diagnostic Code 5214 for ankylosis that is favorable in 20 degrees to 30 degrees of dorsiflexion.  

The pertinent findings show that on VA examination in September 2006, wrist pain with repetitive use was reported.  There was full range of motion with dorsiflexion to 70 degrees, plantar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  The Veteran was capable of a few repetitive motions of the left wrist and such repetitive range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  On VA examination in December 2009, the Veteran complained of left wrist pain once a week.  Dorsiflexion was 0 to 40 degrees, palmar flexion was 0 to 40 degrees, radial deviation was 0 to 20 degrees, and ulnar deviation was 0 to 40 degrees.  There was mild or minimal pain with dorsiflexion from 30 to 40 degrees, palmar flexion from 30 to 40 degrees, radial deviation from 10 to 20 degrees, and ulnar deviation from 30 to 40 degrees.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was no additional loss of function of the left wrist and the Veteran denied flare-ups.  There was no evidence of ankylosis or evidence to show that pain on use resulted in ankylosis.

Therefore as the evidence shows that at minimum dorsiflexion was 30 degrees and palmar flexion was 30 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, lack of endurance, weakness, incoordination, to include during flare-ups and with repeated use, the findings do not more nearly approximate or equate to dorsiflexion less than 15 degrees and palmar flexion limited in line with the forearm.  As there is no evidence of ankylosis the criteria for a rating of 30 percent under Diagnostic Code 5214 are not met.  

As the criteria for an initial compensable rating for the left wrist spur have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

On VA examination in September 2009, the examiner indicated that the service-connected low back disability, right shoulder disability and left wrist interfere with the Veteran's occupation as a supervisor as he had difficulty in prolonged sitting for more than twenty minutes; standing and walking for more than ten minutes; lifting more than thirty pounds; lifting more than fifteen pounds overhead; and difficulty pushing, pulling and lifting more than ten pounds.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back, right shoulder and left wrist.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied.  

An initial rating higher than 10 percent for right shoulder strain with degenerative arthritis is denied.  

An initial compensable rating for left wrist spur is denied.  


REMAND

Service treatment records in January 1994 show right wrist pain and the assessment was tendonitis.  Records in October 2001 show the Veteran injured his right hand.  In October 2002 hospital records show he was treated for a laceration of the right wrist after he accidently cut his right wrist with a saw, which resulted in a suture repair.  On VA examination in September 2006, the examiner was unable to provide a diagnosis for a right wrist disorder and indicated that such a diagnosis best be made by a hand surgeon.  In December 2011, the Veteran's representative stated that the Veteran currently was claiming daily right wrist pain.  Given that the Veteran had problems with his right wrist in service and the VA examiner indicated that he was not qualified to diagnose the right wrist disability, under the duty to assist the Veteran should be afforded a VA examination with an appropriate examiner to determine whether he has a current right wrist disability due to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, with an orthopedic specialist to determine the etiology of any current right wrist disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right wrist disability had its onset in service, or is otherwise related to service, including right wrist tendonitis in January1994, the right hand injury in October 2001 and laceration of the right wrist in October 2002.  

The examiner must provide a rationale for the opinion rendered.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current right wrist disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


